DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 9, 2022 has been entered.
Status of Claims
The claim listing filed September 9, 2022 is pending. Claims 1, 2, 9-12, 14, and 15 are pending. Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1, 2, and 9-12 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection s are new, necessitated by amendment.
Claims 1, 2 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein according to formulae (IIIa) to (IIIg) the residues aa(a) and aa(d) are both Trp residues”. There is insufficient antecedent basis for this limitation in the claim because there is no previous recitation of formulae (IIIa) to (IIIg) and resides aa(a) and aa(d) previously recited. It unclear what the limitation is referencing. The specification recites Formulae (IIIa) to (IIIg). See page 18, lines 4-18 in the specification filed September 19, 2019. However, it is improper to read limitation from the specification into claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant rejection can be obviated with an amendment inserting the formulae into the claim and defining each and every variable in the formulae. Claims 2 and 9-12 which depend claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.  
Claim 1 recites the limitation “selected from the group consisting of a single peptide bond or a peptide chain consisting of 1 to 20 amino acids”. The claim is indefinite because the Markush group is recited in the alternative as indicated by the conjugation “or”; thus, the members of the Markush group are not in a closed grouping. A Markush group is a claim listing used to capture alternative elements or species in a single claim. If the claim is interpreted as A group consisting of single bond or a group consisting of a peptide chain consisting of 1-20 amino acids, the claim is still indefinite. It is indefinite because a group consisting of a single bond is not a list of alternatives and similarly for a group consisting of a peptide. Therefore, the members of the Markush group are not clearly and precisely define causing indefiniteness. The instant rejection can be obviated with an amendment replacing the conjugation “or” with “and”. Claims 2 and 9-12 which depend claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.  
Claim 1 recites the limitation “the tetrameric coiled coil of tetrabrachion from pdb entry 1YBK…”. There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of a tetrameric coiled coil of tetrabrachion from pdb entry 1YBK and it is unclear what the limitation is referencing. Claims 2 and 9-12 which depend claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.  
Claim 1 as amended recites “m is a figure between 2 and 5, with the proviso that m is not equal to 3 and not a multiple of 3”. The claim is indefinite because the proviso is illogical. Multiples of 3 are the numbers that leave the remainder value of 0, when it is divided by 3. Examples of multiples of 3 are 6, 15, 27, 36, etc. If a figure is between 2 and 5, there are no multiples 3. Therefore, the proviso is unclear.
Response to Arguments: Applicant argues the claims as amended are adequately described. See page of the response filed September 9, 2022. Applicant’s argument has been fully considered and is persuasive. The of claims 1-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn. 
Summary
Claims 1, 2 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 1, 2 and 9-12 are free of the prior art.
Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658



/LIANKO G GARYU/            Primary Examiner, Art Unit 1658